898 F.2d 155
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Tyrone WILLIAMS, Plaintiff-Appellant,v.John W. HAWLEY, Deputy Warden;  Gary Hoffman, Defendants-Appellees.
No. 89-2403.
United States Court of Appeals, Sixth Circuit.
March 12, 1990.

Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that appellant appealed on November 29, 1989, from the November 14, 1989, magistrate's opinion and order.  That order denied leave to amend the complaint.


3
An order ruling on a motion to amend or supplement a complaint is not appealable.   Marathon Petroleum Co. v. Pendleton, 889 F.2d 1509, 1511 n. 1 (6th Cir.1989);  Kartell v. Blue Shield of Mass., Inc., 687 F.2d 543, 551 (1st Cir.1982).  In addition, an order of the magistrate is not appealable unless the magistrate is given plenary jurisdiction by the district court and by consent of the parties pursuant to 28 U.S.C. Sec. 636(c)(1).   Tripati v. Rison, 847 F.2d 548 (9th Cir.1988) (per curiam);  McGraw v. Connelly (In re Bell & Beckwith), 838 F.2d 844, 848 n. 5 (6th Cir.1988);  Ambrose v. Welch, 729 F.2d 1084, 1085 (6th Cir.1984) (per curiam).  The magistrate was not given plenary jurisdiction in this case.


4
It is ORDERED that the appeal be, and it hereby is, dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.